OPINION AND ORDER
STEPHENS, Chief Justice.
In a disciplinary proceeding, the Board of Governors of the Kentucky Bar Association concluded that the respondent, Albert A. Burchett, was guilty of unethical and unprofessional conduct calculated to bring the bench and bar of Kentucky into disrepute for his violation of Disciplinary Rules 1-102(A)(6), which bans conduct adversely reflecting on the fitness to practice law, 2-106(A), (B), prohibiting charging or collecting a clearly excessive fee, and 5-103(B) which says that while representing a client in connection with contemplated or pending litigation, a lawyer shall not advance or guarantee financial assistance to a client.
Having reviewed the Board’s decision, and having considered the entire record, including respondent’s notice of review and brief pursuant to SCR 3.370(6), it is the decision of this Court that the respondent, Albert A. Burchett, is hereby suspended from the practice of law for a period of three (3) months and directed to pay the costs of these proceedings.
Within twenty (20) days from the date of the entry of this order, respondent shall notify all clients in writing of his inability to represent them and shall furnish photostatic copies of the letters of notice to the Director of the Kentucky Bar Association and to this Court.
Application for reinstatement shall be governed by SCR 3.510.
GANT, LAMBERT, LEIBSON and WINTERSHEIMER, JJ., concur.
VANCE, J., dissenting.
COMBS, J., not sitting.